DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a polynucleotide or vector, classified in C12N15/79. If this group is elected, election on species must be made on claim 5.
II. Claim 8, drawn to a method for producing a viral particle, classified in C12N 7/02.
III. Claim 9, drawn to a viral particle, classified in C12N 7/00, C12N 2740/15042.
IV. Claim 10, drawn to a cell comprising the vector, classified in C12N 5/10.
V. Claim 11, drawn to a kit comprising the vector, classified in Y10S 435/975.
VI. Claims 12-16, drawn to a method for gene screening, classified in C12N15/1065.
VII. Claims 17-19, drawn to a method for driving stem cells differentiation into endothelial cells, classified in C12N 5/0692.
VIII. Claim 20, drawn to an endothelial cell produced, classified in A61K35/44.
IX. Claim 21, drawn to a method for treating an individual, classified in A61K 48/00.
The inventions are independent or distinct, each from the other because:
Invention I, Invention III, Invention IV, Invention V and Invention VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to products of a polynucleotide, a viral particle, a transfected cell, a kit, and an endothelial cell derived from iPSC, which possess characteristic differences in structure and function and each has independent utility that is distinct for each invention which cannot be exchanged. Each of these products are independent and distinct, lacking either a common structural property which distinguishes them as a group from structurally related compounds of the prior art or which provides them with a common utility. Because these products are characteristically distinct, the search of each of these products is not coextensive. There is search burden also in the non-patent literature as well as in electronic databases. This search requires an extensive analysis of the art retrieved in multiple searches and will require an in-depth analysis of technical literature. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Therefore, Inventions I, III, IV, V and VIII are patentably distinct.
Invention II, Invention VI, Invention VII and Invention IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to different methods that recite structurally and functionally distinct elements, are not required one for the other, and achieve different results or goals, therefore, constituting patentably distinct inventions. First, the instant specification does not disclose that these methods would be used together and the methodology of the inventions differ significantly, with Invention II being drawn to a method for producing a viral particle, Invention VI for gene screening, Invention VII for differentiating stem cells into endothelial cells, whereas Invention IX for treating an individual. Secondly, the methods of Inventions II, VI, VII and IX are unrelated as they comprise distinct method steps and materially divergent elements and patient populations.  Lastly, each invention serves a different functional effect or is drawn to distinct results (i.e. a viral particle, a gene, an endothelial cell versus a new treatment).  Taken together these differences demonstrate that each process invention has a different mode of operation. Searching these Inventions together would impose a serious search burden. These Inventions have acquired a separate status in the art, as shown by different classifications (see above). Additionally, in the instant case, the searches for the claimed methods are not coextensive. There is nothing of record to show the inventions to be obvious variants of one another.  For these reasons the Inventions of II, VI, VII and IX are patentably distinct.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I, a polynucleotide, can be used in a materially different process like in synthesizing probes.
Inventions I, IV, V and Inventions VI, VII, IX are directed to unrelated products and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the products of a polynucleotide (Invention I), a transfected cell (Invention IV), or a kit (Invention V), cannot be used in, or made by, the processes of gene screening (Invention VI), of differentiating stem cells (Invention VII), or of treating an individual (Invention IX). 
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed in Invention II can be used to make a cell with genomic modification.
Inventions IV, V, VIII and Invention II are directed to an unrelated products and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the products of a transfected cell (Invention IV), a kit (Invention V) and an endothelial cell derived from iPSC (Invention VIII) cannot be used in, or made by, the process of producing a viral particle. 
Inventions III and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the viral particle can be used in a materially different process like infecting mouse zygotes to make a transgenic mouse line.
Invention III and Inventions VII, IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of a viral particle cannot be used in, or made by, the processes of differentiating stem cells (Invention VII), or of treating an individual (Invention IX). 
Inventions VIII and VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of an endothelial cell cannot be used in, or made by, the process of gene screening. 
Inventions VII and VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of an endothelial cell can be made by another and materially different process such as incubating iPSCs with dual Smad and Wnt inhibitors, or with retinoic acid plus lens epithelial cell-conditioned medium.
Inventions VIII and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of endothelial cells can be used in other assays such as an in vitro blood-brain-barrier model.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, Inventions I – IX each have a separate classification and a different field of search from all other inventions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
Claim 5 is directed to the following disclosed patentably distinct species: the transcription factors listed in Table 1. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 and 6-7 of Group I are generic to transcription factors.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Response to Restriction
Applicant's provisional election with traverse of Group I, claims 1-7 and election of species in claim 5 of ETV2 made during a telephone call to Aude S. Peden on 8/12/2022, are acknowledged.    
Claim Status
Claims 1-21 are pending. Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-7 are under current examination. 
Priority
This application claims benefit from 62/904,614 (filed on 09/23/2019). The instant application has been granted the benefit date 09/23/2019 from the application 62/904,614. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The corresponding signed and initialed PTO form 1449 has been mailed with this action. 
Drawings
The drawings are objected to because Figure 2D recites “NLB”, but in the corresponding specification [0022] line 11, it recites “NLS”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in element (c) “an optional vector comprising (a) and (b)”, but recites in preamble “an isolated polynucleotide or vector comprising: (a)…; (b)…”.  It is not clear whether the optional vector in claim 1 element (c) is the same vector as one mentioned in preamble. 
Claim 5 recites the limitation "the developmentally critical TF" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is dependent upon claim 3, which refers to claim 1. Neither claim 1 or claim 3 recites a developmentally critical TF. Claim 5 should be corrected to be dependent upon claim 4. 
Claim 5 recites the limitation that the TF is from “Table 1”.  A claim may be rendered indefinite by reference to a figure or table (see MPEP 2173.05(s)). Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parekh et al (Cell Systems, 2018, 7:548-555, attached to this action). 

Parekh et al appears to be Applicant’s own work. Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1) . Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

In regard to claims 1-4, Parekh teaches a TF screening library comprising a polynucleotide or vector comprising a TF ORF and a nucleic acid barcode with the barcode located 3’ to the ORF (Fig. 1A-1B, relates to claims 1 and 3). The TF screening library comprises developmentally critical TFs such as MYC, HNF1A and NEUROD1 (Fig. 1C-1D, relates to claims 2 and 4).  Specifically, in regard to claim 5, Parekh teaches ETV2 in Fig.1C and in page 552, last paragraph. In regard to claim 6, Parekh teaches an Ef1a promoter driving expression of TF ORFs (Fig. 1A). In regard to claim 7, Parekh teaches “separately 3 ug of pMD2.G (Addgene no. 12259), 12 ug of pCMV delta R8.2 (Addgene no. 12263) and 9 ug of an individual vector or pooled vector library was added to 1.5 ml of Opti-MEM” in page e3 “Viral Production” section, relating to the viral packaging system comprising a vector of claim 1 (an individual vector) and a packaging plasmid (pCMV delta R8.2). 
Accordingly, Parekh anticipates instant claims.
 	
Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sack et al (Cell, 2018, 173:499-514, e1-e13, supplemental table S1D, attached to this action).

Claim 1 recites an isolated polynucleotide or vector comprising: (a) a polynucleotide encoding a transcription factor (TF) open reading frame (ORF); (b) a nucleic acid barcode, and  (c) an optional vector comprising (a) and (b); wherein the nucleic acid barcode is located 3' to the TF ORF.  Sack makes barcoded genome-scale ORF expression libraries to perform gain-of-function screens for proliferation regulators in multiple cell types, mainly in cancer cells. Tumorigenesis and embryogenesis are viewed as flip sides of a coin, sharing multiple signal pathways in regulating proliferation, differentiation, reprogramming etc. Therefore, the screening method in cancer cells disclosed by Sack can readily be used in studies in pluripotent stem cells.  Regarding to element (a), Sack discloses a polynucleotide encoding an ORF in Summary, line 6; in figure 1A showing colored bars labeled as “ORF Library”, and in results, page 500, column 2, line 1: “we used ORFs from several commercially available collections to generate two libraries (Library 1 and 2), which, in total, contain nearly 30,000 ORFs, corresponding to more than 16,000 unique full length genes (Table S1).” Sack discloses ORFs corresponding to TFs in figure 2G showing TFs resulted from screens such as MYC, HNF1A, NEUROD1, NEUROD2, GATA3, and also in figure 3F showing breast-specific TFs and pancreas-specific TFs. Regarding to element (b), Sack discloses a nucleic acid barcode in summary, line 6 “barcoded libraries”; in figure 1A-1B diagram “BC Library” or “BC” , with BC referring to barcode, and in results, page 500, column 1, 1st paragraph “detection of libraries of barcoded (BC) human ORFs”. Regarding to element (c), Sack discloses a vector in figure 1A-1B showing a diagram of a vector comprising an ORF and a barcode, also in method, page e3, last paragraph, line 1, “the vector pHAGE-TRE-BC-ORF”, referring to a vector comprising an ORF and a barcode (BC). Regarding to the limitation of barcode being located 3’ to the ORF, Sack discloses the relative position in figure 1A-1B showing a diagram of barcode (BC) located 3’ to the ORF, also in method, page e3, last paragraph, line 4, “the BCs located 97 bp downstream of the 3’ end of the ORFs”. 
Claim 2 further limits the ORF encodes a developmentally critical TF. From the specification [0068], "developmentally critical" refers to a transcription factor that regulates development and/or differentiation by modulating transcription. Sack discloses TFs in figure 2G showing MYC, HNF1A, NEUROD1, NEUROD2, GATA3, Tbx3, and also in figure 3F showing breast-specific TFs (such as ID2, ELF5), pancreas-specific TFs (such as SNAI1, PARD6A, FOXF1) and other TFs such as YAP. These TFs are all involved in development and differentiation by modulating transcription of target genes. Therefore, they are all considered developmentally critical TFs. 
Claims 3 and 4 refer to a TF screening library comprising a polynucleotide of claim 1 (TFs) or claim 2 (developmentally critical TFs). Sack discloses in summary line 6 “barcoded libraries”, in Figure 1A “ORF library”, in figure 1E “Library 1” and “Library 2”, in results, page 500, column 2, line 3: “two libraries (Library 1 and 2), which, in total, contain nearly 30,000 ORFs, corresponding to more than 16,000 unique full length genes (Table S1)”, and in methods, page e3-e4, section of “library construction”. Sack also discloses ORFs corresponding to TFs (see above, regarding to claim 1(a)) and to developmentally critical TFs (see above, regarding to claim 2).  
Claim 5 further limits the screening library comprising a TF selected from Table 1. Applicant has elected a species of ETV2 for examination. Sack discloses in results, page 500, column 2, line 3: “two libraries (Library 1 and 2), which, in total, contain nearly 30,000 ORFs, corresponding to more than 16,000 unique full length genes (Table S1)”. In the supplemental table S1D, List of ORF clones (attached to this action), ETV2 is listed in page 414, 5th line from bottom. 
Claim 6 further limits at least one nucleic acid comprises an expression control element. In specification [0041], it recites "an expression control element" as used herein, intends a polynucleotide that is operatively linked to a target polynucleotide to be transcribed, and facilitates the expression of the target polynucleotide. Sack discloses in figure 1B a “two-component system for inducible expression of barcoded ORFs”(fig 1B legend), also in page 500 last paragraph, “a TRE promoter drives ORF expression and the reverse tetracycline transactivator (rtTA) protein is provided in trans (Figure 1B).” Therefore, Sack discloses an expression control element in the vector. 
Claim 7 is directed to a viral packaging system comprising the polynucleotide or vector of claim 1 and a packaging plasmid. Sack discloses in method, page e4, last paragraph, lines 2-3, “… each of target lentiviral plasmid and a lentiviral packaging plasmid mixture (1:1:1:1 of SV40 VSVg, Gag/pol, TAT, and Rev) was added to Opti-MEM”. Therefore, Sack discloses a lentiviral packaging system comprising a lentiviral vector of target (ORF and barcode) and a lentiviral packaging plasmid. 
Accordingly, Sack anticipates instant claims.

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANJIAN ZHU whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANJIAN ZHU/
Examiner, Art Unit 4161




/ARTHUR S LEONARD/               Examiner, Art Unit 1633